Citation Nr: 0835886	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  08-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for cervical sprain and 
strain.

3.  Entitlement to service connection for lumbar sprain and 
strain.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1998 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1998 to September 2004.

2.  In September 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he wished to withdraw his claims for 
entitlement to service connection for 1) headaches, 2) 
cervical sprain and strain, and 3) lumbar sprain and strain.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claims for 
entitlement to service for 1) headaches, 2) cervical sprain 
and strain, and 3) lumbar sprain and strain.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  In a September 
2008 written statement, the appellant, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration. Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

Entitlement to service connection for headaches is dismissed.

Entitlement to service connection for cervical sprain and 
strain is dismissed.

Entitlement to service connection for lumbar sprain and 
strain is dismissed.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


